OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be affirmed.
The trial court did not err as a matter of law in denying defendant’s for-cause challenge to prospective juror R.R (see People v Arnold, 96 NY2d 358, 362-363 [2001]; People v Johnson, 94 NY2d 600, 610-614 [2000]). In addition, because the evidence supporting defendant’s guilt is overwhelming, any error in the People’s failure to provide him notice under CPL 710.30 (1) (b) of its intent to introduce the police officer’s identification testimony is harmless (see generally People v Grant, 7 NY3d 421, 424 [2006]; People v Crimmins, 36 NY2d 230, 241-242 [1975]). Defendant’s constitutional challenge to his adjudication as a persistent violent felony offender (see Penal Law § 70.08) is not preserved for this Court’s review and his remaining contention lacks merit.
Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, affirmed, in a memorandum.